Title: To Thomas Jefferson from John Rhea, 27 April 1808
From: Rhea, John
To: Jefferson, Thomas


                  
                     Sir, 
                     Washington april 27th. 1808
                  
                  Excuse me for Sending to You the inclosed, it is  a Letter sent to my friends in Tennessee.
                  a Great part of it is in Idea—and some part litterally  report of the Secretary of the treasury—condensed—I do n You will meet with any thing new in it—but it  amusement for a moment—
                  With Every Sentiment of consideration and esteem I am  Servant
                  
                     Joh[n Rhea]
                  
               